Title: Abigail Adams to Elizabeth Smith Shaw, February – March 1782
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My dear sister
      
       Braintree, February–March 1782
      
     
     I yesterday received a congratulatory Letter from you, upon the safe arrival of my dear Charles, an event which has relieved me from many anxieties and filld my Heart with gratitude to that gracious Being who protected him from the perils of the deep, and from the hostile foe, who raised him from Sickness and has restored him to his Native Land, undepraved in his mind and morals, by the facinating allurements of vice, decked in Foreign garbs—and this I assure you I esteem not among the least favours with which his absence has been distinguished.
     The fond Mother would tell you that you may find in him the same solid sober discreet Qualities that he carried abroad with a modesty bordering upon diffidence, no ways inclined to relate his adventures but as you question him concerning them—perfectly attached to the modest republican Stile of Life, as tho he had never experienced any other. As to any alteration in his person, I perceive none but growth which has not been rapid. If no unforeseen disaster prevents I hope to bring him to visit you in the course of the Spring. He desires his duty to you, and love to his unknown cousins.
     I wrote you a long Letter a months ago, but thought to coppy it as it was very carelessly written. I was that Night calld to attend the Sick and I greatly feared dying Bed of our worthy Brother Cranch. For ten days I beheld him in this critical state. Encompassed with my own anxiety, and the anguish of his whole family, I was greatly distresst. Gracious Heaven has restored the good Man to his family and Friends who were trembling least he should cease to be and the faithfull faill from among the children of Men. Whilst I attended round his Bed, I could not avoid often looking abroad and in imagination beholding my dearest Friend laid upon his sick Bed unattended by the wife, the sister or daughter, whose constant and solicitous care and attention might mitigate the riggour of the fever, and alleviate the pain—but with strangers and in a foreign Land my dear Friend has experienced a most severe sickness. In November he wrote to Charles in Bilboa that he was recovering from a fever which had left him very weak and lame, and this is the latest intelligence I have received.
     You may well suppose me anxious. My Heart sometimes misgives me. I long yet fear to hear. I have one only confidence to repair to. Shall not the judge of all the earth do right and have I not experienced signal favours—shall I distrust his providentiall care?
     I am sorry to hear you complain as the Spring approaches. You have but a slender constitution. I would advise you to a free use of the Bark and a journey. I hope you are not in the increasing way, as I think your Health ill able to bear it. We have none of us nursing constitutions—twice my life was nearly sacrificed to it.
     Is our intelligence true that you are like to have cousin B——y for a Neighbour. I hope it will prove for her happiness and then I shall most sincerely rejoice in it. Mrs. Gray is like soon to confirm the observation that there scarce was ever any such thing under the Sun as an inconsolable widow. Grief is no incurable disease; but time, patience and a little philosophy with the help of humane fraility and address will do the Buisness. She is however like to be joined to one of the most amiable of Men, which is too great a temptation to be over balanced by the Sum total of 5 children.
     Let me hear from you oftner my Sister. I really am conscience smitten at my neglect. A Good example will awaken my future attention and produce the consequent reformation of your ever affectionate Sister,
     
      A A
     
    